Case 18-10601-MFW Doc 3174-1 Filed 01/18/21 Pagei1of15

EXHIBIT A
Case 18-10601-MFW_ Doc 3174-1 Filed 01/18/21 Page 2of15

Sa a EE TS SY

From: Thomas E. Patterson <tpatterson@ktbslaw.com>
Sent: Friday, September 27, 2019 1:06 PM

To: Kandestin, Maris; Caloway, Mary F.

Subject: RE: TWC follow-up

Maris,

While we are very much trying to resolve matters it doesn’t help to have these provocative email
communications. I do not have the faintest idea what you mean when you say it is Netflix’s obligation. Netflix
discharged its obligation by paying its counterparty who then informed Netflix that it did not have the rights it
represented it had to this and other titles. And we’re trying to sort that out.

Tom

Thomas E. Patterson, Esq.

Klee, Tuchin, Bogdanoff & Stern LLP

1999 Avenue of the Stars, 39th Floor

Los Angeles, CA 90067

Telephone: (310) 407-4000 Fax: (310) 407-9090

Direct: (310) 407-4035

E-mail: tpatterson @ktbslaw.com Web: http://www.ktbslaw.com

FCI ICICI ICICI ICICI CICICICICICICICICICICICICIOI II IIIA A FF fe 6

This e-mail message is intended only for the personal use of the recipient(s) named above. This message may be an
attorney-client communication and/or include attorney work product privileged material, and as such is privileged and
confidential. If you are not an intended recipient, you may not review, copy or distribute this message. If you have
received this communication in error, please notify us immediately by e-mail and delete the original message.

FGI IIR RIO ROO II Rk tek te ke tet tk te tek ae te te tee

From: Kandestin, Maris <maris.kandestin@dlapiper.com>

Sent: Friday, September 27, 2019 9:38 AM

To: Thomas E. Patterson <tpatterson@ktbslaw.com>; mary.caloway@bipc.com
Subject: Re: TWC follow-up

It is Netflix’s obligation. Please advise as to the status of the issue between Netflix and Spyglass.

Maris J. Kandestin
Of Counsel

T +1 302.468.5657

F +1 302.691.4745

C +1 267.259.0793

E maris.kandestin@dlapiper.com

DLA Piper LLP (US)

1201 North Market Street, Suite 2100
Wilmington, Delaware 19801-1147
United States

www.dlapiper.com
Case 18-10601-MFW Doc 3174-1 Filed 01/18/21 Page 3of15

 

 

 

From: Thomas E. Patterson <tpatterson@ktbslaw.com>
Sent: Friday, September 27, 2019 12:35:12 PM

To: mary.caloway@bipc.com <mary.caloway@bipc.com>
Cc: Kandestin, Maris <Maris.Kandestin@us.dlapiper.com>
Subject: Re: TWC follow-up

[EXTERNAL]

Not sure what you mean about Netflix sending money. | thought you were looking to Spyglass sending it, as they are
currently holding it.

On Sep 27, 2019, at 9:11 AM, Caloway, Mary F. <mary.caloway@bipc.com> wrote:

Maris and Tom-

| don’t know what the other/related issue is but | am struggling to understand why it would delay Netflix
from sending money to Sartraco that neither Netflix nor Spyglass is entitled to. Please advise whether
the funds will be remitted today. If they are not wired by Monday, Sartraco will be forced to seek an
order compelling the payment, something I'd rather avoid if possible.

Thanks,

Mary

Ma, F. Caleway

Buchanan Ingersoll & Rooney pc
919 North Market Street

Suite 990

Wilmington, DE 19801-1054

302 552 4209 (0)

302 547 1366 (c)

302 552 4295 (f)

mary.caloway@bipc.com

From: Thomas E. Patterson [mailto:tpatterson@ktbslaw.com]
Sent: Thursday, September 26, 2019 5:51 PM

To: Caloway, Mary F.; Kandestin, Maris

Subject: RE: TWC follow-up

I don’t think we had appreciated that Spyglass giving the money to Sartraco was dependent on
another issue. I have inquired of my client for direction.

Tom

Thomas E. Patterson, Esq.

Klee, Tuchin, Bogdanoff & Stern LLP

1999 Avenue of the Stars, 39th Floor

Los Angeles, CA 90067

Telephone: (310) 407-4000 Fax: (310) 407-9090
Direct: (310) 407-4035

E-mail: tpatterson @ktbslaw.com Web: http://www.ktbslaw.com

FGI III IIR Rk kk tote kok tote tek a te te tetek
This e-mail message is intended only for the personal use of the recipient(s) named above. This message
2
Case 18-10601-MFW Doc 3174-1 Filed 01/18/21 Page4of15

may be an attorney-client communication and/or include attorney work product privileged material, and as
such is privileged and confidential. If you are not an intended recipient, you may not review, copy or
distribute this message. If you have received this communication in error, please notify us immediately by
e-mail and delete the original message.

JCC ICICI III IO ak tte k kt tetok

From: Caloway, Mary F. <mary.caloway@bipc.com>
Sent: Thursday, September 26, 2019 2:42 PM
To: Kandestin, Maris <maris.kandestin@dlapiper.com>; Thomas E. Patterson

<tpatterson@ktbslaw.com>
Subject: RE: TWC follow-up

Any update? Thanks.

Mary F. Calaway
Buchanan Ingersoll & Rooney pc
919 North Market Street

Suite 990

Wilmington, DE 19801-1054

302 552 4209 (0)

302 547 1366 (c)

302 552 4295 (f)
mary.caloway@bipc.com

     

From: Kandestin, Maris [mailto:maris.kandestin@dlapiper.com]
Sent: Thursday, September 26, 2019 9:42 AM

To: Caloway, Mary F.; Thomas E. Patterson

Subject: RE: TWC follow-up

Hi Mary,

I’m waiting to hear back from Tom ona related issue. | have made the client aware of the
circumstances.

Best,
Maris

Maris J. Kandestin
Of Counsel

T +1 302.468.5657
C +1 267.259.0793

From: Caloway, Mary F. <mary.caloway@bipc.com>

Sent: Thursday, September 26, 2019 9:41 AM

To: Thomas E. Patterson <tpatterson@ktbslaw.com>; Kandestin, Maris
<Maris.Kandestin@us.dlapiper.com>

Subject: RE: TWC follow-up

[EXTERNAL]

 

 

Maris and Tom-
Case 18-10601-MFW Doc 3174-1 Filed 01/18/21 Page5of15

Are we good for Spyglass to remit the funds to Sartraco? | don’t see any reason Sartraco need wait any
longer. Could you please advise? Thanks.

Mary F. Caleway

Buchanan Ingersoll & Rooney pc
919 North Market Street

Suite 990

Wilmington, DE 19801-1054

302 552 4209 (0)

302 547 1366 (c)

302 552 4295 (f)

mary.caloway@bipc.com

 

From: Thomas E. Patterson [mailto:tpatterson@ktbslaw.com]
Sent: Tuesday, September 24, 2019 7:36 PM

To: Caloway, Mary F.; Kandestin, Maris

Subject: RE: TWC follow-up

Maris, I don’t believe Netflix has any objection to Spyglass paying Sartraco so long as it doesn’t
affect any legal rights or obligations between Netflix and Spyglass.

Tom

Thomas E. Patterson, Esq.

Klee, Tuchin, Bogdanoff & Stern LLP

1999 Avenue of the Stars, 39th Floor

Los Angeles, CA 90067

Telephone: (310) 407-4000 Fax: (310) 407-9090
Direct: (310) 407-4035

E-mail: tpatterson @ktbslaw.com Web: http://www.ktbslaw.com

JIC IIRC IOC Fife ke tke Je kkk tata fe fe fe ee fee

This e-mail message is intended only for the personal use of the recipient(s) named above. This message
may be an attorney-client communication and/or include attorney work product privileged material, and as
such is privileged and confidential. If you are not an intended recipient, you may not review, copy or
distribute this message. If you have received this communication in error, please notify us immediately by
e-mail and delete the original message.

FICCI IIIS III I aK

From: Caloway, Mary F. <mary.caloway@bipc.com>
Sent: Tuesday, September 24, 2019 2:55 PM

To: Kandestin, Maris <maris.kandestin@dlapiper.com>
Cc: Thomas E. Patterson <tpatterson@ktbslaw.com>
Subject: RE: TWC follow-up

Maris-

Following up on the below, | have spoken several times with Tom Patterson, counsel to Netflix. Tom has
confirmed today that Netflix paid the $439,274.12 to Spyglass for amounts due under the rejected Sin
City 2 Distribution Agreement. Netflix agrees that the funds should be remitted to Sartraco and not
refunded to Netfix. By way of this email, | ask that Tom reply and confirm to you as counsel for
Spyglass.
Case 18-10601-MFW Doc 3174-1 Filed 01/18/21 Page6of15

Please confirm that Spyglass will remit the funds to Sartraco. The payment will go to my Firms’ client
trust account. Wire instructions will follow tomorrow morning

Please let me know if you have any questions. Thanks,
Mary

Mary F. Calaway
Buchanan Ingersoll & Rooney pc
919 North Market Street

Suite 990

Wilmington, DE 19801-1054

302 552 4209 (0)

302 547 1366 (c)

302 552 4295 (f)
mary.caloway@bipc.com

     

From: Kandestin, Maris [ mailto:maris.kandestin@dlapiper.com]
Sent: Wednesday, September 11, 2019 12:38 PM

To: Caloway, Mary F.

Subject: RE: TWC follow-up

This is the amount as of August, so yes.

Maris J. Kandestin
Of Counsel

T +1 302.468.5657
C +1 267.259.0793

From: Caloway, Mary F. <mary.caloway@bipc.com>

Sent: Wednesday, September 11, 2019 12:37 PM

To: Kandestin, Maris <Maris.Kandestin@us.dlapiper.com>
Subject: RE: TWC follow-up

[EXTERNAL]

 

Thanks. This is the amount received since April 15?

Mary F. Calaway
Buchanan Ingersoll & Rooney pc
919 North Market Street

Suite 990

Wilmington, DE 19801-1054

302 552 4209 (0)

302 547 1366 (c)

302 552 4295 (f)
mary.caloway@bipc.com

   

From: Kandestin, Maris [mailto:maris.kandestin@dlapiper.com]
Sent: Wednesday, September 11, 2019 12:12 PM

To: Caloway, Mary F.

Subject: RE: TWC follow-up
Case 18-10601-MFW Doc 3174-1 Filed 01/18/21 Page 7 of15

[This Email Originated From maris.kandestin @dlapiper.com Which Is External To The Firm]

Hi Mary,
lam sorry that | didn’t get this to you yesterday. | got jammed.

The contact at Netflix on the business side is Kate Chilton. The amount is $439,274.12, | believe. Itis
the last number | saw, at any rate.

Best,
Maris

Maris J. Kandestin
Of Counsel

T +1 302.468.5657
C +1 267.259.0793

From: Caloway, Mary F. <mary.caloway@bipc.com>

Sent: Wednesday, September 11, 2019 9:39 AM

To: Maddox, Robert C. (Maddox@RLF.com) <Maddox@RLF.com>; Kandestin, Maris
<Maris.Kandestin@us.dlapiper.com>; Jason Rosell (jrosell@pszjlaw.com) <jrosell@pszjlaw.com>
Subject: TWC follow-up

[EXTERNAL]

 

All-

Thanks again for participating in yesterday’s meet and confer. To follow up, | believe these are the next
steps:

1. Maris will provide to me the business contact at Netflix as well as the amount of proceeds
Spyglass has received from Netflix since April 15. Maris- can | expect that today? Maris will also
have Spyglass check whether they have received funds from any other party related to Sin City
2.

2. [redacted]
3. [redacted]
Thanks,

Mary

Mary F. Caloway

Buchanan Ingersoll & Rooney pc
919 North Market Street

Suite 990

Wilmington, DE 19801-1054

302 552 4209 (0)

302 547 1366 (c)

302 552 4295 (f)
Case 18-10601-MFW Doc 3174-1 Filed 01/18/21 Page8of15

CONFIDENTIAL/PRIVILEGED INFORMATION: This e-mail message (including any attachments) is a private communication sent
by a law firm and may contain confidential, legally privileged or protected information meant solely for the intended recipient. If you
are not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is
prohibited and may be unlawful. Please notify the sender immediately by replying to this message, then delete the e-mail and any

attachments from your system.

CONFIDENTIAL/PRIVILEGED INFORMATION: This e-mail message (including any attachments) is a private communication sent
by a law firm and may contain confidential, legally privileged or protected information meant solely for the intended recipient. If you
are not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is
prohibited and may be unlawful. Please notify the sender immediately by replying to this message, then delete the e-mail and any

attachments from your system.

 

CONFIDENTIAL/PRIVILEGED INFORMATION: This e-mail message (including any attachments) is a private communication sent
by a law firm and may contain confidential, legally privileged or protected information meant solely for the intended recipient. If you
are not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is
prohibited and may be unlawful. Please notify the sender immediately by replying to this message, then delete the e-mail and any
attachments from your system.

CONFIDENTIAL/PRIVILEGED INFORMATION: This e-mail message (including any attachments) is a private communication sent
by a law firm and may contain confidential, legally privileged or protected information meant solely for the intended recipient. If you
are not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is
prohibited and may be unlawful. Please notify the sender immediately by replying to this message, then delete the e-mail and any

attachments from your system.

 
Case 18-10601-MFW Doc 3174-1 Filed 01/18/21 Page9of15

 

SS TE

 

From: Kandestin, Maris <maris.kandestin@dlapiper.com>
Sent: Friday, September 27, 2019 12:16 PM

To: Caloway, Mary F.; Thomas E. Patterson

Subject: Re: TWC follow-up

I have no issue with Netflix sending the money, but we have a potential set off issue with Netflix that I thought
was resolved. As soon as I get word that the issue has been resolved, I have no issue sending the money to
Sartraco or back to Netflix.

Maris J. Kandestin
Of Counsel

T +1 302.468.5657

F +1 302.691.4745

C +1 267.259.0793

E maris.kandestin @dlapiper.com

DLA Piper LLP (US)

1201 North Market Street, Suite 2100
Wilmington, Delaware 19801-1147
United States

www.dlapiper.com

 

From: Caloway, Mary F. <mary.caloway@bipc.com>

Sent: Friday, September 27, 2019 12:10:10 PM

To: Thomas E. Patterson <tpatterson@ktbslaw.com>; Kandestin, Maris <Maris.Kandestin@us.dlapiper.com>
Subject: RE: TWC follow-up

[EXTERNAL]

Maris and Tom-
| don’t know what the other/related issue is but lam struggling to understand why it would delay Netflix from sending
money to Sartraco that neither Netflix nor Spyglass is entitled to. Please advise whether the funds will be remitted

today. If they are not wired by Monday, Sartraco will be forced to seek an order compelling the payment, something I’d
rather avoid if possible.

Thanks,
Mary

May §F. Calaway
Buchanan Ingersoll & Rooney Pc
919 North Market Street

Suite 990

Wilmington, DE 19801-1054

302 552 4209 (0)

302 547 1366 (c)

302 552 4295 (f)
mary.caloway@bipc.com

   
Case 18-10601-MFW_ Doc 3174-1 Filed 01/18/21 Page 10of15

From: Thomas E. Patterson [mailto:tpatterson@ktbslaw.com]
Sent: Thursday, September 26, 2019 5:51 PM

To: Caloway, Mary F.; Kandestin, Maris

Subject: RE: TWC follow-up

I don’t think we had appreciated that Spyglass giving the money to Sartraco was dependent on another issue. I
have inquired of my client for direction.

Tom

Thomas E. Patterson, Esq.

Klee, Tuchin, Bogdanoff & Stern LLP

1999 Avenue of the Stars, 39th Floor

Los Angeles, CA 90067

Telephone: (310) 407-4000 Fax: (310) 407-9090

Direct: (310) 407-4035

E-mail: tpatterson @ ktbslaw.com Web: http://www.ktbslaw.com

Jl oi i ick oi ick io io oko oi oi koko koko ke kkk tk be

This e-mail message is intended only for the personal use of the recipient(s) named above. This message may be an
attorney-client communication and/or include attorney work product privileged material, and as such is privileged and
confidential. If you are not an intended recipient, you may not review, copy or distribute this message. If you have
received this communication in error, please notify us immediately by e-mail and delete the original message.

He ee He te ee eH fe ee tee fe hee ee i ee ke ikke tet kk aK

From: Caloway, Mary F. <mary.caloway@bipc.com>

Sent: Thursday, September 26, 2019 2:42 PM

To: Kandestin, Maris <maris.kandestin@dlapiper.com>; Thomas E. Patterson <tpatterson@ktbslaw.com>
Subject: RE: TWC follow-up

Any update? Thanks.

Mary F. Caloway

Buchanan Ingersoll & Rooney pc
919 North Market Street

Suite 990

Wilmington, DE 19801-1054

302 552 4209 (0)

302 547 1366 (c)

302 552 4295 (f)

Se te SNE YS SS

From: Kandestin, Maris [mailto:maris.kandestin@dlapiper.com]
Sent: Thursday, September 26, 2019 9:42 AM

To: Caloway, Mary F.; Thomas E. Patterson

Subject: RE: TWC follow-up

Hi Mary,
I’m waiting to hear back from Tom ona related issue. | have made the client aware of the circumstances.

Best,
Case 18-10601-MFW_ Doc 3174-1 Filed 01/18/21 Page 11of15

Maris

Maris J. Kandestin
Of Counsel

T +1 302.468.5657
C +1 267.259.0793

From: Caloway, Mary F. <mary.caloway@bipc.com>

Sent: Thursday, September 26, 2019 9:41 AM

To: Thomas E. Patterson <tpatterson@ktbslaw.com>; Kandestin, Maris <Maris.Kandestin@us.dlapiper.com>
Subject: RE: TWC follow-up

[EXTERNAL]

 

Maris and Tom-

Are we good for Spyglass to remit the funds to Sartraco? | don’t see any reason Sartraco need wait any longer. Could
you please advise? Thanks.

Mar F. Calaway
Buchanan Ingersoll & Rooney pc
919 North Market Street

Suite 990

Wilmington, DE 19801-1054

302 552 4209 (0)

302 547 1366 (c)

302 552 4295 (f)
mary.caloway@bipc.com

   

From: Thomas E. Patterson [mailto:tpatterson@ktbslaw.com]
Sent: Tuesday, September 24, 2019 7:36 PM

To: Caloway, Mary F.; Kandestin, Maris

Subject: RE: TWC follow-up

Maris, I don’t believe Netflix has any objection to Spyglass paying Sartraco so long as it doesn’t affect any
legal rights or obligations between Netflix and Spyglass.

Tom

Thomas E. Patterson, Esq.

Klee, Tuchin, Bogdanoff & Stern LLP

1999 Avenue of the Stars, 39th Floor

Los Angeles, CA 90067

Telephone: (310) 407-4000 Fax: (310) 407-9090

Direct: (310) 407-4035

E-mail: tpatterson @ktbslaw.com Web: http://www.ktbslaw.com

FICCI CII II TO tok kk a aK

This e-mail message is intended only for the personal use of the recipient(s) named above. This message may be an
attorney-client communication and/or include attorney work product privileged material, and as such is privileged and
confidential. If you are not an intended recipient, you may not review, copy or distribute this message. If you have
received this communication in error, please notify us immediately by e-mail and delete the original message.

FIGIIICIICI III ICRI OIRO CIO OITA TCT KSI fa a a
Case 18-10601-MFW Doc 3174-1

From: Caloway, Mary F. <mary.caloway@bipc.com>

Sent: Tuesday, September 24, 2019 2:55 PM

To: Kandestin, Maris <maris.kandestin@dlapiper.com>
Cc: Thomas E. Patterson <tpatterson@ktbslaw.com>
Subject: RE: TWC follow-up

Maris-

Filed 01/18/21 Page 12 of 15

Following up on the below, | have spoken several times with Tom Patterson, counsel to Netflix. Tom has confirmed
today that Netflix paid the $439,274.12 to Spyglass for amounts due under the rejected Sin City 2 Distribution
Agreement. Netflix agrees that the funds should be remitted to Sartraco and not refunded to Netfix. By way of this
email, | ask that Tom reply and confirm to you as counsel for Spyglass.

Please confirm that Spyglass will remit the funds to Sartraco. The payment will go to my Firms’ client trust

account. Wire instructions will follow tomorrow morning
Please let me know if you have any questions. Thanks,
Mary

Mary $. Caloway
Buchanan Ingersoll & Rooney pc
919 North Market Street

Suite 990

Wilmington, DE 19801-1054

302 552 4209 (0)

302 547 1366 (c)

302 552 4295 (f)
mary.caloway@bipc.com

   

From: Kandestin, Maris [mailto:maris.kandestin@dlapiper.com]
Sent: Wednesday, September 11, 2019 12:38 PM

To: Caloway, Mary F.

Subject: RE: TWC follow-up

This is the amount as of August, so yes.
Maris J. Kandestin

Of Counsel

T +1 302.468.5657
C +1 267.259.0793

From: Caloway, Mary F. <mary.caloway@bipc.com>

Sent: Wednesday, September 11, 2019 12:37 PM

To: Kandestin, Maris <Maris.Kandestin@us.dlapiper.com>
Subject: RE: TWC follow-up

[EXTERNAL]

Thanks. This is the amount received since April 1°?

Mary F. Caloway
Case 18-10601-MFW_ Doc 3174-1 Filed 01/18/21 Page 13 of 15

Buchanan Ingersoll & Rooney pc
919 North Market Street

Suite 990

Wilmington, DE 19801-1054

302 552 4209 (0)

302 547 1366 (c)

302 552 4295 (f)

mary.caloway@bipc.com

 

From: Kandestin, Maris [mailto:maris.kandestin@dlapiper.com]
Sent: Wednesday, September 11, 2019 12:12 PM

To: Caloway, Mary F.

Subject: RE: TWC follow-up

(This Email Originated From maris.kandestin@dlapiper.com Which Is External To The Firm]

Hi Mary,
lam sorry that | didn’t get this to you yesterday. | got jammed.

The contact at Netflix on the business side is Kate Chilton. The amount is $439,274.12, | believe. It is the last number |
saw, at any rate.

Best,
Maris

Maris J. Kandestin
Of Counsel

T +1 302.468.5657
C +1 267.259.0793

From: Caloway, Mary F. <mary.caloway@bipc.com>

Sent: Wednesday, September 11, 2019 9:39 AM

To: Maddox, Robert C. (Maddox@RLF.com) <Maddox@RLF.com>; Kandestin, Maris
<Maris.Kandestin@us.dlapiper.com>; Jason Rosell (jrosell@pszjlaw.com) <jrosell@pszilaw.com>
Subject: TWC follow-up

[EXTERNAL]

 

 

All-
Thanks again for participating in yesterday’s meet and confer. To follow up, | believe these are the next steps:
1. Maris will provide to me the business contact at Netflix as well as the amount of proceeds Spyglass has received
from Netflix since April 15%. Maris- can | expect that today? Maris will also have Spyglass check whether they
have received funds from any other party related to Sin City 2.

2. [redacted]

3. [redacted]
Case 18-10601-MFW_ Doc 3174-1 Filed 01/18/21 Page 14 of 15

Thanks,
Mary

Mary F. Catoway

Buchanan Ingersoll & Rooney pc
919 North Market Street

Suite 990

Wilmington, DE 19801-1054

302 552 4209 (0)

302 547 1366 (c)

302 552 4295 (f)

 

ma

CONFIDENTIAL/PRIVILEGED INFORMATION: This e-mail message (including any attachments) is a private communication sent by a law firm and may
contain confidential, legally privileged or protected information meant solely for the intended recipient. If you are not the intended recipient, you are
hereby notified that any use, dissemination, distribution or copying of this communication is prohibited and may be unlawful. Please notify the sender
immediately by replying to this message, then delete the e-mail and any attachments from your system.

CONFIDENTIAL/PRIVILEGED INFORMATION: This e-mail message (including any attachments) is a private communication sent by a law firm and may
contain confidential, legally privileged or protected information meant solely for the intended recipient. If you are not the intended recipient, you are
hereby notified that any use, dissemination, distribution or copying of this communication is prohibited and may be unlawful. Please notify the sender
immediately by replying to this message, then delete the e-mail and any attachments from your system.

 

CONFIDENTIAL/PRIVILEGED INFORMATION: This e-mail message (including any attachments) is a private communication sent by a law firm and may
contain confidential, legally privileged or protected information meant solely for the intended recipient. If you are not the intended recipient, you are
hereby notified that any use, dissemination, distribution or copying of this communication is prohibited and may be unlawful. Please notify the sender
immediately by replying to this message, then delete the e-mail and any attachments from your system.

 

CONFIDENTIAL/PRIVILEGED INFORMATION: This e-mail message (including any attachments) is a private communication sent by a law firm and may
contain confidential, legally privileged or protected information meant solely for the intended recipient. If you are not the intended recipient, you are
hereby notified that any use, dissemination, distribution or copying of this communication is prohibited and may be unlawful. Please notify the sender
immediately by replying to this message, then delete the e-mail and any attachments from your system.

 
Case 18-10601-MFW_ Doc 3174-1 Filed 01/18/21 Page 15 of 15

 

LI IIE ATT]
From: Kandestin, Maris <maris.kandestin@dlapiper.com>
Sent: Wednesday, October 2, 2019 12:50 PM
To: Caloway, Mary F.
Subject: TWC Sin City 2

(This Email Originated From maris.kandestin @dlapiper.com Which Is External To The Firm]

Mary,

I’ve been informed that Netflix is releasing the money it owes Spyglass within the next few days. Once that happens,
Spyglass will wire the Sin City 2 money to you. They have the wire instructions. I'll let you know when | am told that the
money is going out to you.

Best,
Maris

Maris J. Kandestin
Of Counsel

T +1 302.468.5657
F +1 302.691.4745
C +1 267.259.0793

E maris.kandestin @dlapiper.com

  

A OLA PIPER

DLA Piper Lip (us)

1201 North Market Street, Suite 2100
Wilmington, Delaware 19801-1147
United States

www.dlapiper.com

 
